ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                         )
                                                    )
The Boeing Company                                  )   ASBCA No. 58917
                                                    )
Under Contract No. DAAE07-03-9-F001 et al.          )

APPEARANCES FOR THE APPELLANT:                          Andrew E. Shipley, Esq.
                                                        Seth H. Locke, Esq.
                                                         Perkins Coie LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Carol L. Matsunaga, Esq.
                                                         Senior Trial Attorney
                                                         Defense Contract Management Agency
                                                         Carson, CA

                                ORDER OF DISMISSAL

       The appeal has been settled. Accordingly, it is dismissed from the Board's docket
with prejudice.




                                             ~b
      Dated: 13 January 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58917, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals